 1   Etan Zaitsu [SBN 287106]
     Attorney-at-Law
 2
 3   Zaitsu Law
     331 J Street, Suite 200
 4   Sacramento, CA 95814
     916.542.0270
 5
 6   Attorney for Defendant
     EBERARDO MENDEZ
 7
 8                         IN THE UNITED STATES DISTRICT COURT
 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 2:18-CR-0081 TLN
12                                 Plaintiff,
13           v.                                         STIPULATION AND [PROPOSED]
                                                        ORDER TO MODIFY CONDITION OF
14   EBERARDO MENDEZ,                                   PRETRIAL RELEASE
15                                 Defendant.
16
17
             IT IS HEREBY STIPULATED by and between the parties through their respective
18
     counsel, Etan Zaitsu, attorney for defendant Eberardo Mendez, and Timothy Delgado, Assistant
19
     United States Attorney, that the following condition be added to Defendant’s Special Conditions
20
     of Release (ECF Dkt. No. 11 and 26) as #13:
21
             “13. You must participate in the 90-day substance abuse treatment program at WellSpace
22
     residential treatment program inpatient facility, and comply with all the rules and regulations of
23
     the program. You must remain at the inpatient facility until released by the pretrial services
24
     officer.”
25
             This modification has been requested by Pretrial Services in response to a recent relapse
26
     by the defendant. All parties are agreeable to allowing the defendant to participate in the 90-day
27
     inpatient substance abuse treatment program.
28


                                                    1
     Stipulation For Modification of Pretrial Release Condition
 1          Accordingly, the parties respectfully request the Court adopt this proposed stipulation and
 2   order the Amended Special Conditions of Pretrial Release, attached hereto, filed and made a part
 3   of the record herein.
 4          IT IS SO STIUPULATED
 5
 6   Dated: June 17, 2019                                Respectfully submitted,
 7                                                       /s/ Etan Zaitsu________
 8                                                       ETAN ZAITSU
                                                         Attorney for Defendant
 9                                                       EBERARDO MENDEZ
10   Dated: June 17, 2019                                /s/ Timothy Delgado
11                                                       TIMOTHY DELGADO
                                                         Assistant U.S. Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    2
     Stipulation For Modification of Pretrial Release Condition
 1
 2
 3
                                          [PROPOSED] ORDER
 4
            Based upon the foregoing stipulation of the parties and with no opposition from the
 5
     pretrial services officer, and good cause appearing, the Court grants the defendant’s request that
 6
     the terms of the special conditions of release be modified as set forth above. The Amended
 7
     Special Conditions of Pretrial Release is ordered filed. All other conditions of release are to
 8
     remain in full force.
 9
            IT IS SO ORDERED.
10
11
     Dated: June 18, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     3
     Stipulation For Modification of Pretrial Release Condition
 1
 2
 3
                      MODIFIED SPECIAL CONDITIONS OF RELEASE
 4
 5                                                               Re: Mendez, Eberardo
                                                                 No.: 2:18-MJ-0079 CKD
 6                                                               Date: April 11, 2018 (original)
 7                                                               Date: April 17, 2018 (modified)

 8   1. You must report to and comply with the rules and regulations of the Pretrial Services
        Agency;
 9
10   2. You must report in person to the Pretrial Services Agency on the first working day
11      following your release from custody;

12   3. You must cooperate in the collection of a DNA sample;
13
     4. You must restrict your travel to Eastern District of California unless otherwise approved in
14
        advance by the pretrial services officer;
15
     5. You must not possess, have in your residence, or have access to a firearm/ammunition,
16
        destructive device, or other dangerous weapon; additionally, you must provide written
17      proof of divestment of all firearms/ammunition currently under your control;
18
     6. You must seek and/or maintain verifiable employment and provide proof of same as
19      requested by your pretrial services officer;
20
     7. You must refrain from the excessive use of alcohol or any use of a narcotic drug or other
21
        controlled substance without a prescription by a licensed medical practitioner; and you
22      must notify Pretrial Services immediately of any prescribed medication(s). However,
        medicinal marijuana prescribed and/or recommended may not be used;
23
24   8. You must submit to drug and/or alcohol testing as approved by the pretrial services officer.
25      You must pay all or part of the costs of the testing services based upon your ability to pay,
        as determined by the pretrial services officer;
26
27   9. You must report any contact with law enforcement to your pretrial services officer within
        24 hours;
28


                                                    4
     Stipulation For Modification of Pretrial Release Condition
 1   10. You must not associate or have any contact with any named co-defendants unless in the
         presence of counsel or otherwise approved in advance by the pretrial services officer;
 2
 3   11. You must not sell or encumber your residence without the prior approval of Pretrial
 4       Services.

 5   12. You must participate in a program of medical or psychiatric treatment, including treatment
 6       for drug or alcohol dependency, as approved by the pretrial services officer. You must pay
         all or part of the costs of the counseling services based upon your ability to pay, as
 7
         determined by the pretrial services officer.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   5
     Stipulation For Modification of Pretrial Release Condition
